                                                           Case 2:18-cv-01963-MMD-CWH Document 6 Filed 10/23/18 Page 1 of 3



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Robin E. Perkins, Esq.
                                                           Nevada Bar No. 9891
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7   Email: asorenson@swlaw.com
                                                                  rperkins@swlaw.com
                                                       8          kbeverly@swlaw.com
                                                       9   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                           (incorrectly named as Wells Fargo Home Mortgage,
                                                      10
                                                           Inc., Wells Fargo Bank, Minnesota, N.A. and Wells
                                                      11   Fargo Bank Headquarters, N.A.)

                                                      12                             UNITED STATES DISTRICT COURT
             3883 Howard Hughes Parkway, Suite 1100




                                                                                             DISTRICT OF NEVADA
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15
                                                           GEORGE A. EVAN AND CHRISTINE                    Case No.: 2:18-cv-01963-MMD-CWH
                                                      16   EVAN;

                                                      17                       Plaintiffs,
                                                                                                           STIPULATION AND ORDER TO
                                                      18   v.                                              EXTEND DEADLINE TO RESPOND TO
                                                                                                           COMPLAINT TO NOVEMBER 21, 2018
                                                      19   WELLS FARGO HOME MORTGAGE, INC.;
                                                           WELLS FARGO BANK, MINNESOTA, N.A.; (FIRST REQUEST)
                                                      20   WELLS FARGO BANK HEADQUARTERS,
                                                           N.A.; CORELOGIC CREDCO, LLC;
                                                      21   TRANSUNION CREDIT REPORTING
                                                           AGENCY; EQUIFAX CREDIT REPORTING
                                                      22   AGENCY,

                                                      23                       Defendants.

                                                      24

                                                      25         Pursuant to Local Rule 7-1, Plaintiffs George A. Evan and Christine Evan (the “Plaintiffs”)

                                                      26   and Defendant Wells Fargo Bank, N.A. (incorrectly named as Wells Fargo Home Mortgage, Inc.,

                                                      27   Wells Fargo Bank, Minnesota, N.A. and Wells Fargo Bank Headquarters, N.A.) (“Wells Fargo”),

                                                      28   by and through their respective undersigned counsel of record, submit this Stipulation and
                                                           Case 2:18-cv-01963-MMD-CWH Document 6 Filed 10/23/18 Page 2 of 3



                                                       1   Proposed Order for the extension of Wells Fargo’s deadline to respond to Plaintiffs’ Complaint in
                                                       2   this action (the “Complaint”) to November 21, 2018.
                                                       3          Plaintiffs filed the Complaint in this Court on October 11, 2018. Wells Fargo’s deadline
                                                       4   to respond to the Complaint is currently November 5, 2018.
                                                       5          This is the Parties’ first request for an extension of time to respond to the Complaint and is
                                                       6   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       7   Wells Fargo time to evaluate and respond to the allegations set forth in the Complaint.
                                                       8          IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       9   for Wells Fargo to respond to the Complaint in this action is extended to and through November
                                                      10   21, 2018.
                                                      11
                                                           Dated: October 23, 2018                            Dated: October 23, 2018
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                               GEORGE A. EVAN AND CHRISTINE                       SNELL & WILMER L.L.P.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                               EVAN
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                                                                              By: /s/ Robin E. Perkins
                                                      15   By: /s/ George A. Evan                                 Amy F. Sorenson (NV Bar 12495)
                                                      16       George A. Evan                                     Robin E. Perkins (NV Bar 9891)
                                                               Christine Evan                                     Kiah D. Beverly-Graham (NV Bar 11916)
                                                      17       4115 Balmoral Castle Ct.                           3883 Howard Hughes Pkwy, Ste 1100
                                                               Las Vegas, Nevada 89141                            Las Vegas, Nevada 89169
                                                      18       Pro Se Plaintiffs                                  Attorneys for Defendant Wells Fargo
                                                      19                                                          Bank, N.A. (incorrectly named as Wells
                                                                                                                  Fargo Home Mortgage, Inc., Wells Fargo
                                                      20                                                          Bank, Minnesota, N.A. and Wells Fargo
                                                                                                                  Bank Headquarters, N.A.)
                                                      21

                                                      22
                                                                                                        ORDER
                                                      23

                                                      24                                                IT IS SO ORDERED:
                                                      25

                                                      26                                                UNITED STATES MAGISTRATE JUDGE
                                                      27                                                             October 24, 2018
                                                                                                        DATED:
                                                      28


                                                                                                          -2-
                                                           Case 2:18-cv-01963-MMD-CWH Document 6 Filed 10/23/18 Page 3 of 3



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

                                                       4   served a true and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND

                                                       5   DEADLINE TO RESPOND TO COMPLAINT TO NOVEMBER 21, 2018 by the method

                                                       6   indicated:

                                                       7            X             U.S. Mail
                                                       8                          U.S. Certified Mail
                                                       9                          Facsimile Transmission
                                                      10                          Overnight Mail
                                                      11                          Federal Express
                                                      12                          Hand Delivery
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                          Electronic Service
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                           and addressed to the following:
                                                      15
                                                           George A. Evan
                                                      16   Christine Evan
                                                           4115 Balmoral Castle Ct.
                                                      17   Las Vegas, Nevada 89141
                                                           Pro Se Plaintiffs
                                                      18
                                                            Dated: October 23, 2018                    /s/ Maricris Williams
                                                      19                                               An Employee of Snell & Wilmer L.L.P.
                                                      20   4845-6954-2009

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                            -3-
